DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the solder cap of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,910,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All of the limitations of claim 1 are taught by claim 1 of U.S. Patent No. 10,910,344 B2.
All of the limitations of claim 2 are taught by claim 2 of U.S. Patent No. 10,910,344 B2.
All of the limitations of claim 3 are taught by claim 3 of U.S. Patent No. 10,910,344 B2.
All of the limitations of claim 4 are taught by claim 4 of U.S. Patent No. 10,910,344 B2.
All of the limitations of claim 5 are taught by claim 5 of U.S. Patent No. 10,910,344 B2. 
All of the limitations of claim 6 are taught by claim 1 of U.S. Patent No. 10,910,344 B2.
All of the limitations of claim 7 are taught by claim 1 of U.S. Patent No. 10,910,344 B2.
All of the limitations of claim 8 are taught by claim 1 of U.S. Patent No. 10,910,344 B2.
All of the limitations of claim 9 are taught by claim 1 of U.S. Patent No. 10,910,344 B2.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,910,344 B2 in view of Delacruz et al. (U.S. Pub. No. 2018/0102251 A1). 
Regarding claim 10, the patent claims do not explicitly teach at least one of the plurality of chiplets are direct bonded to the front surface of the individual chip.
Delacruz teaches a plurality of chiplets are direct bonded to the front surface of the individual chip (see paragraph 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Delacruz to the claimed invention so as to create uninterrupted circuits across die boundaries with no interfacing and no input/output protocols (see paragraph 0031).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,910,344 B2 in view of Shao et al. (U.S. Pub. No. 2018/0053730 A1).
Regarding claim 11, the patent claims do not explicitly teach the plurality of chiplets are face-to-face bonded to the front surface of the individual chip.
Shao discloses the plurality of chiplets are face-to-face bonded to the individual chips (see paragraph 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Shao to the claimed invention so as to form integrated circuits between the chiplet and individual chip (see paragraph 0047).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 2015/0200153 A1) in view of Kelly et al. (U.S. Patent No. 9,543,242 B1).
Regarding claim 1, Wang discloses a chip comprising:
an individual chip having a front surface and a back surface and a plurality of side surfaces wherein the front surface comprises a plurality of interconnects (FIG. 19: 420, see paragraph 0107);
a plurality of chiplets bonded to the front surface of the individual chip (FIG. 19: 410, see paragraph 0107), each of the plurality of chiplets having a front chip surface and a back chiplet surface and a plurality of side chiplet surfaces (FIG. 19: 410); and
a plurality of interconnects (FIG. 19: 461/462, see paragraph 0107), wherein at least some of the interconnects are disposed on the front surface of the individual chip and at least some of the plated posts are disposed on the front surface of one or more of the plurality of chiplets (FIG. 19: 462 disposed on chiplets, 461 disposed on the chip), the plurality of plated posts terminating in a single level across an upper portion of the chip (FIG. 19: 461/462 all terminate at a same level).
Wang is silent in regards to plated posts.
Kelly discloses the interconnects are a plurality of plated posts (FIG. 5: 521, see col. 19, line 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kelly to the teachings of Wang such that the interconnects of Wang are plated posts. The motivation to do so is the posts can be produced at desired heights and pitches (see col. 7, lines 48-64).
Regarding claim 2, Wang discloses the chiplets are configured as memory (see paragraph 0044).
Regarding claim 3, Wang discloses a permanent layer disposed over the top surface of the chip and the top surface of the plurality of bonded chiplets (FIG. 19: 440, see paragraph 0107, see also paragraph 0051).
Regarding claim 4, Wang discloses a mold layer disposed over the top surface of the chip and the top surface of the plurality of bonded chiplets (FIG. 19: 440, see paragraph 0107).
Regarding claim 5, Wang discloses the mold layer is epoxy (see paragraph 0051).
Regarding claim 9, Wang, as previously modified by Kelly, discloses a solder cap connected to the plurality of plated posts (see col. 4, line 46).
Regarding claim 10, Wang discloses at least one of the plurality of chiplets are direct bonded to the front surface of the individual chip (FIG. 19: 410 directly bonded to 420).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 2015/0200153 A1) in view of Kelly et al. (U.S. Patent No. 9,543,242 B1) as applied to claim 1 above, and further in view of Yu et al. (U.S. Pub. No. 2019/0244947 A1).
Regarding claim 6, the combination is silent in regards to the plurality of chiplets has one or more through silicon vias for interconnection between the individual chip and the front chiplet surface of the chiplet.
Yu discloses the plurality of chiplets has one or more through silicon vias for interconnection between the individual chip and the front chiplet surface of the chiplet (FIG. 10: 113, see paragraph 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yu to the teachings of the combination so as to provide quick passage of data signals (see paragraph 0031).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 2015/0200153 A1) in view of Kelly et al. (U.S. Patent No. 9,543,242 B1) as applied to claim 1 above, and further in view of Shao et al. (U.S. Pub. No. 2018/0053730 A1).
Regarding claim 11, the combination is silent in regards to the plurality of chiplets are face-to-face bonded to the front surface of the individual chip.
Shao discloses the plurality of chiplets are face-to-face bonded to the individual chips (see paragraph 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Shao to the combination so as to form integrated circuits between the chiplet and individual chip (see paragraph 0047).
.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819